Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on February 12, 2020.  
Claims 1-8 are currently pending and have been examined.  

Priority
The instant application’s claim for priority to JP 2019-039560, filed March 5, 2019, is received and acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed February 12, 2020, has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are an edge device, a 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the as-filed specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a manufacturing apparatus including a CNC machine tool, an industrial apparatus, an industrial robot, an image sensor, or a programmable logic controller described in paragraph [0042] of the published application for the edge device in claim 1.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a management control unit that manages online store sale, a distribution control unit that distributes the application to the edge server, an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app, and a sales approval processing unit that notifies the user.  The recited subject matter does not conform to the disclosure in such a manner that that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject 
Claims 2-8 inherit the deficiencies of claim 1.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8:
Further, claim 1 recites “a management control unit that manages online store sale for making only the application stored in the app DB and registered for online store sale available for purchase.”  This limitation is unclear.  First, it is unclear what is meant by “manages online store sale.”  Is this the same “online store sale” that was previously recited in the app DB sale?  It is further unclear what is meant by “making only the application” available for purchase.  Only one application has been recited.  Is this meant to apply that the app DB holds all the applications, even the ones that have not been made available for purchase?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “making the application available for purchase.”
Further, claim 1 recites “an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country.”  This limitation is unclear.  First, the phrase “the application requested to be purchased from the user via the user terminal” is unclear.  Is this intended to be an actively recited step in the method, i.e., “receiving from the user via the user terminal a request to purchase the application”?  Or is this intended to be external to the claim?  Further, it is unclear how the ordering processing unit “judges” whether the application is a 3rd app.  Is there some piece of information the ordering processing unit looks at or analyzes to make this determination?
Further, claim 1 recites “gaining approval of sale of the 3rd app by the 3rd party by transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make customer check for judging whether sale of the 3rd app requested rd party or if approval is only gained when the 3rd party gives approval. For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the 3rd party must give approval of the sale.
Further, claim 1 recites a management control unit that manages online store sale, a distribution control unit that distributes the application to the edge server, an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app, and a sales approval processing unit that notifies the user.  These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 inherit the deficiencies of claim 1.
Claim 2:  Claim 2 recites “the ordering processing unit s further configured to.”  The Examiner is interpreting “s” as “is.” 
Further, claim 2 recites “the fact that sale of the 3rd app has been approved.”  There is insufficient antecedent basis for this limitation.
Further, claim 2 recites “the fact that sale of the 3rd
Further, claim 2 recites “if the sales approval processing unit gains rejection of sale of the 3rd app from the 3rd party.”  It is unclear which step this is referring to, as rejection of the sale is not mentioned in claim 1.
Claim 4:  Claim 4 recites “about the user having requested to purchase the 3rd app.”  As discussed above with respect to claim 1, there is insufficient antecedent basis for the user having requested to purchase the 3rd app.
Claim 5:  Claim 5 recites “in response to receipt of the serial number …from the user terminal of the user.”  This limitation is unclear.  It is unclear what this is referring to, as receipt of the serial number from the user terminal of the user is not previously recited.
Claim 6:  Claim 6 recites “wherein the app DB is placed in the third country.”  This limitation is unclear.  Does this mean that the app DB is located in the third country, i.e., that the overseas-compatible sales management server system is distributed?  Or does this mean that the app DB is downloaded to a second location?  For purposes of examination, the Examiner is interpreting this portion of claim 6 as reciting that the server system is distributed.
Claim 8:  Claim 8 recites “wherein the management control unit is provided in an exclusive area compatible with the third country provided in hardware resources placed in Japan.”  This limitation is unclear.  It is unclear what is meant by “an exclusive area compatible with the third country.”  It is further unclear what is meant by “hardware resources placed in Japan.”  Does this mean that the third country is necessarily not Japan?  Does this merely mean that the management 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites an overseas-compatible application sales management server system.  Per paragraph [0037] of Applicant’s published application: “Each of the sales management server system 10-n and the store registration server 300 is an independent exclusive server system compatible with the region n. The exclusive server system mentioned herein is not always limited to a physically independent server device. For example, the exclusive server system may be a predetermined server or an independent virtual server in a predetermined cloud…”.  Thus, the broadest reasonable interpretation of the sales management server system is a virtual server.  Thus, claim 1 is directed to software per se and recites non-statutory subject matter.  
Claims 2-8 inherit the deficiencies of claim 1.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a system for managing online store sale of an application.  Claim limitations a management control unit that manages online store sale for making only the application stored in the app DB and registered for online store sale available for purchase; and an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.
The judicial exception is not integrated into a practical application. Claim 1 recites an app DB that stores the application; a distribution control unit that distributes the application to the edge server; a sales approval processing unit notifying the user; and the sales approval processing unit transmitting a notification to the 3rd party.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites an app DB and various units at a high level of generality and, per paragraph [0145] of Applicant’s published application, which may be hardware, are recited at a high level of generality, i.e., as generic computer elements performing generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claim 1 is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites an app DB and various units at a high level of generality, i.e., as generic components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the storing, distributing, and notifying (i.e., transmitting) limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claim 1 is not patent eligible.  
Claims 2-8 depend from claim 1.  Claim 2 is directed to notifying the user which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 3 is directed to presenting information which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 4 is directed to the type 
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0215662 A1 to Ito (hereinafter “Ito”) in view of US 9,602,508 B1 to Mahaffey et al. (hereinafter “Mahaffey”).
Claim 1:  Ito discloses a “license management system” that “manages a license of a program sold by the sales management apparatus.”  (See Ito, at least para. [0008]).  Ito further discloses that “when a selling area of programs is across the countries in the world or when there are various types of the users, there is a possibility that a set of the programs effective for the users differs depending on 
the overseas-compatible application sales management server system (See Ito, at least FIG. 1 and associated text, manufacturer environment including sale server, license management server, and download server; sale server; para. [0066], sales servers are disposed in each of sale areas such as the US, Europe, Japan, etc.), being communicably connected to the edge device placed in the third country (See Ito, at least FIG. 1 and associated text, image forming apparatus) and a user terminal of a user to use the edge server via a communication network (See Ito, at least FIG. 1 and associated text, user PC connected to sale server via network; para. [0066], sales server is a computer that receives a purchase application for purchasing a component from the user environment)), the overseas-compatible application sales management server system comprising:
an app DB that stores the application to be registered for online store sale (See Ito, at least FIG. 5 and associated text, license management server; para. [0079], license management server centrally manages a list of information on each of the sales packages);
a management control unit that manages online store sale for making only the application stored in the app DB and registered for online store sale available for purchase (See Ito, at least para. [0067], download server is a computer that manages an entity of the component (i.e., the ; and 
a distribution control unit that distributes the application to the edge server (See Ito, at least FIG. 5 and associated text, license management server; para. [0088], license issue section of the license management server issues the license for the sales package and generates the license file; para. [0083], installation section of the user equipment download the license file from the license management server; para. [0322], license server may include at least any one of the sales server and the download server).
Ito does not expressly disclose the management control unit comprising:  an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country; and a sales approval processing unit, if the ordering processing unit judges that the application requested to be purchased is the 3rd app developed by the 3rd party, the sales approval processing unit notifying the user via the user terminal of a state waiting for approval by the 3rd party, and gaining approval of sale of the 3rd app by the 3rd party by transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make customer check for judging whether sale of the 3rd app requested to be purchased from the user to the user is to be approved.
However, Mahaffey discloses a system and method to perform an action “on a computing device only after the action has been confirmed by two or more authorized and/or authenticated parties.”  (See Mahaffey, at least Abstract).  Mahaffey further discloses the management control unit comprising: 
an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country (See Mahaffey, at least FIG. 1 and associated text, security server; col. 5, lines 1-12, security server is responsible for receiving information requests from client systems, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system; col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request; col. 26, line 60 to col. 27, line 7, enterprise administrator may have enrolled a set of enterprise administrators as second party clients to be notified in the event of attempts to access websites or network addresses located in a list of proscribed countries or in the event of attempts to access cloud ; and
a sales approval processing unit, if the ordering processing unit judges that the application requested to be purchased is the 3rd app developed by the 3rd party, the sales approval processing unit notifying the user via the user terminal of a state waiting for approval by the 3rd party (See Mahaffey, at least FIG. 1 and associated text, security server; col. 5, lines 1-12, security server is responsible for receiving information requests from client systems, performing processing required to satisfy the requests, and for forwarding the results corresponding to the requests back to the requesting client system; col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request; administrator may reply to the device user with a “maybe” and initiate a dialog), and
gaining approval of sale of the 3rd app by the 3rd party by transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make customer check for judging whether sale of the 3rd app requested to be purchased from the user to the user is to be approved (See Mahaffey, at least col. 32, lines 25-55, after an attempt to access a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability of the management control unit comprising:  an ordering processing unit that judges whether the application requested to be purchased from the user via the user terminal is a 3rd app developed by a 3rd party as an app developer in a country except the third country; and a sales approval processing unit, if the ordering processing unit judges that the application requested to be purchased is the 3rd app developed by the 3rd party, the sales approval processing unit notifying the user via the user terminal of a state waiting for approval by the 3rd party, and gaining approval of sale of the 3rd app by the 3rd party by transmitting a notification to a contact point of the 3rd party requesting the 3rd party to make customer check for judging whether sale of the 3rd app requested to be purchased from the user to the user is to be approved as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 
Claim 2:  The combination of Ito and Mahaffey discloses all the limitations of claim 1 discussed above.
Ito does not expressly disclose the ordering processing unit s further configured to notify a contact point of the user of the fact that sale of the 3rd app has been approved if the sales approval processing unit gains approval of sale of the 3rd app from the 3rd party, and the ordering processing unit is also configured to notify the contact point of the user of the fact that sale of the 3rd app has been rejected if the sales approval processing unit gains rejection of sale of the 3rd app from the 3rd party.
However, Mahaffey discloses the ordering processing unit s further configured to notify a contact point of the user of the fact that sale of the 3rd app has been approved if the sales approval processing unit gains approval of sale of the 3rd app from the 3rd party (See Mahaffey, at least col. 32, lines 25-55, administrator may respond with a message to the device user that accompanies the authorization such as “yes, but let me know why you need access to this resource so we can white-list it”), and the ordering processing unit is also configured to notify the contact point of the user of the fact that sale of the 3rd app has been rejected if the sales approval processing unit gains rejection of sale of the 3rd app from the 3rd party (See Mahaffey, at least col. 32, lines 25-55, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability of the ordering processing unit s further configured to notify a contact point of the user of the fact that sale of the 3rd app has been approved if the sales approval processing unit gains approval of sale of the 3rd app from the 3rd party, and the ordering processing unit is also configured to notify the contact point of the user of the fact that sale of the 3rd app has been rejected if the sales approval processing unit gains rejection of sale of the 3rd app from the 3rd party as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  
Claim 3:
Ito does not expressly disclose wherein the sales approval processing unit is further configured to present order intake situation management information to a terminal at the contact point of the 3rd party.
However, Mahaffey discloses wherein the sales approval processing unit is further configured to present order intake situation management information to a terminal at the contact point of the 3rd party (See Mahaffey, at least FIG. 1 and associated text, second factor client system; col. 3, line 57 to col. 4, line 13, client system may be a mobile device or other computing device; col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability wherein the sales approval processing unit is further configured to present order intake situation management information to a terminal at the contact point of the 3rd party as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention 
Claim 4:  The combination of Ito and Mahaffey discloses all the limitations of claim 3 discussed above.
Ito does not expressly disclose wherein the order intake situation management information includes information about the user having requested to purchase the 3rd app developed by the 3rd party.
However, Mahaffey discloses wherein the order intake situation management information includes information about the user having requested to purchase the 3rd app developed by the 3rd party (See Mahaffey, at least col. 32, lines 25-55, after an attempt to access a particular resource, an enterprise administrator enrolled as a second factor client may be sent an attempted access message that indicates that an attempt was made to access the particular resource and which device (and the user responsible for the device) was used to make the attempt; message prompts the administrator to authorize or deny the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability wherein the order intake situation management information includes information about the user having requested to purchase the 3rd app developed by the 3rd party as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 
Claim 5:  The combination of Ito and Mahaffey discloses all the limitations of claim 1 discussed above.
Ito further discloses wherein the ordering processing unit is further configured to issue a serial number as distribution authorization information about the 3rd app if the sales approval processing unit gains approval of sale of the 3rd app from the 3rd party (See Ito, at least para. [0079], sales server receives a purchase application for purchasing a product; sale server issues a product key corresponding to the purchase application to the license management server; para. [0081], product key refers to an identifier uniquely issued or allocated whenever the product is purchased), and in response to receipt of the serial number as the distribution authorization information from the user terminal of the user, the distribution control unit distributes the 3rd app correlated with the distribution authorization information to the edge server together with a license (See Ito, at least para. [0079], product key transmission section of the sale server transmits the issued product key to the user PC; para. [0081], product key is used as the information identifying the license; para. [0083], when user .
Claim 6:  The combination of Ito and Mahaffey discloses all the limitations of claim 1 discussed above.
Ito further discloses wherein the app DB is placed in the third country (See Ito, at least FIG. 5 and associated text, license management server; para. [0079], license management server centrally manages a list of information on each of the sales packages).
Claim 7:  The combination of Ito and Mahaffey discloses all the limitations of claim 1 discussed above.
Ito does not expressly disclose wherein the third country is a white list country except Japan, and a country where the 3rd party resides is Japan or a white list country except the third country.
However, Mahaffey discloses wherein the third country is a white list country…, and a country where the 3rd party resides is…a white list country except the third country (See Mahaffey, at least col. 26, line 60 to col. 27, line 7, enterprise administrator may have enrolled a set of enterprise administrators as second party clients to be notified in the event of attempts to access websites or network addresses located in a list of proscribed countries or in the event of attempts to access cloud service providers not on an approved white list; the white list or black list may be dependent on an attribute of the primary user of the device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mahaffey to include, along with the ability to wherein the third country is a white list country except Japan, and a country where the 3rd party resides is Japan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success and predictable results because whether the country is Japan or another country is merely a matter of design choice that does not affect the structure or functionality of the recited systems and methods.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability wherein the third country is a white list country except Japan, and a country where the 3rd party resides is Japan or a white list country except the third country as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  
Claim 8:
Ito does not expressly disclose wherein the management control unit is provided in an exclusive area compatible with the third country provided in hardware resources placed in Japan.
However, Mahaffey discloses wherein the management control unit is provided in an exclusive area compatible with the third country provided in hardware resources placed in…[a country] (See Mahaffey, at least col. 26, line 60 to col. 27, line 7, enterprise administrator may have enrolled a set of enterprise administrators as second party clients to be notified in the event of attempts to access websites or network addresses located in a list of proscribed countries or in the event of attempts to access cloud service providers not on an approved white list; the white list or black list may be dependent on an attribute of the primary user of the device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mahaffey to include, along with the ability to provide hardware in certain countries, the ability where the country is Japan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success and predictable results because whether the country is Japan or another country is merely a matter of design choice that does not affect the structure or functionality of the recited systems and methods.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the license management system and method of Ito the ability wherein the management control unit is provided in an exclusive area compatible with the third country provided in hardware resources placed in Japan as disclosed by Mahaffey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “accomplish Data Loss Prevention (DLP) functionality, in which approval (“yes”) or denial “no”) responses by the second factor enforce an enterprise data movement policy.”  (See Mahaffey, at least col. 32, lines 50-55).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0032571 A1 to Delingat is directed to a system and method for providing cross-border transaction buying assistance.

US 10,645,202 B2 to Liu is directed to geolocation attributes being indicated in IP packets and using this information to authorize or block services based on country or other licenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625